DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 2, 6-9, 11, 12, and 16-19 are amended.
This is a Final Action.

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.
With respect to 101, examiner respectfully disagrees that the inclusion of exponential function overcome the abstract idea.  The utilization of exponential function is a generic recitation of the function based on prior arts of record.  However based on the review of remarks dated 07/12/2022, examiner respectfully believes moving claims 6 and 8 that define the decaying function utilizing the exponential function would add significantly more to the abstract idea.

Applicants argument in view of prior art of records with regards to claims 1 and 11 has been obviated due to new prior arts based on the current amendments to the claims.
                                                                                                                                                                                                   
Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 10, 11-15, 17 and 20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims 1 and 11, specifically claim 1 recites "facilitating a presentation of the aggregated filtered user behavior data”. These limitations could be reasonably and practically performed by the human mind, for instance based on provided data, a determine how the data should be displayed/presented. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “gathering use data…; filtering user behavior data using an incremental update algorithm to create a filtered user data; aggregating the filtered user data to create aggregated filtered user behavior data; [displaying, see claim 10]…the incremental update algorithm comprises a filtering function…”; . At best, this limitation recites insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1 and 11 further recite “one or more processors”, a computer system, “one or more non-transitory storage devices…”.  which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.     
                The claims 1 and 11   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of gather is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

Claims 2-5, 7, 10 and 12-15, 17 and 20 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea.  Specifically, “the user data comprises…” (claim 2), “the Internet-accessible site is an eCommerce site; and the user data further comprises…” (claim 3), “filtering the user data…” (claim 4), “the linear aggregation formula operates…” (claim 5), “wherein aggregating the filtered user data comprises…” (claim 7), “facilitating…” (claim 10).  The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.
Furthermore, with respect to claims 6, 8, 9 and 16, 18 and 19 contain abstract idea consisting of mathematical concept, teaching mathematical formulas.  Claim 9 and 19 further includes the additional elements “the time period is less than one day”.  Based on review and applicants’ arguments in remarks dated 07/12/2022 and the current amendment additional element that add significantly more to the abstract ideas presented in the independent claims, therefore moving the claims into the independent claims would overcome the abstract idea, specifically the claims further define how a decaying function’s comprises in details that overcomes the general utilization of exponential terms in a decay function.

Claims 12-20 are similar to claims 1-10 hence rejected similarly.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 11-19 of Patent No. US 10,423,681.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 10,423,681
1 and 11
1 and 11
2 and 12
2 and 12
3 and 13
3 and 13
4 and 14
4 and 14
6 and 16
1 and 11
7 and 17
7 and 17
8 and 18
7 and 17
9 and 19
8 and 18
10 and 20
9 and 19


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 10-15, 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Mallon et al. (US 2003/0004781- IDS) in view of Gibbs et al. (US 2009/0307296 - IDS) further in view of Koran et al. (US 2007/0239535) and Tang et al. (US 2015/0052003)

1. Mallon teaches, A system comprising: 
one or more processors; and one or more non-transitory computer-readable media storing computing instructions that, when executed on the one or more processors, cause the one or more processors to perform functions comprising (Fig 1 and 2): 
gathering user data from one or more users (Paragraph 31); 
facilitating a presentation of the aggregated filtered user behavior data (Paragraphs 31-33);
filtering the user data using an incremental update algorithm to create filtered user data (Paragraph 49 – teaches aggregating events into categories, and Paragraph 85 – teaches only utilizing the new data (incremental update) and incrementally updating the behavior predictor); 
aggregating, using a decaying function, the filtered user behavior data to create aggregated filtered user behavior data (paragraph 49 teaches aggregating filtered data (events into categories would require filtering)).
Mallon does not teach or disclose, 
wherein:  the incremental update algorithm comprises a filtering function that extracts usage data, a number of time periods in a time window, a date when a formula is calculated, an incremental time period, and an incremental update function; and
…wherein the decaying function comprising at least one exponential terms.
Gibbs teaches, 
wherein:  the incremental update algorithm comprises a filtering function that extracts usage data (Paragraphs 27 and 34 - periodically the servers collect and update the ratings vectors, Gibbs);
Koran teaches, a number of time periods in a time window (Paragraph 37 – specific period of time and longer period of times (over months)), a date when a formula is calculated (Paragraph 37  - generating scores (formula) at a specified period of time), an incremental time period (Paragraph 101 – daily incremental update); and
Tang teaches, …wherein the decaying function comprising at least one exponential terms (paragraph 33 – teaches a time decay adjustment utilizing a exponential decay function)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Mallon’s invention to aggregate the filtered user behavior and update calculations taught by Gibbs, Koran and Tang; because Mallon, Gibbs, Koran and Tang are in the same field of endeavor of providing personalized products to users (Paragraph 1, Gibbs, title and Abstract, Koran, title and abstract, Tang) This would allow Mallon’s invention to further enhance their invention by allowing for anonymous collaborative filtering of their clients (Abstract, Gibbs, Koran, Tang).

2. Mallon/Gibbs/Koran/Tang teach, The system of claim 1, wherein: 
the user data comprises the usage data of the one or more users of an Internet-accessible site; and  the usage data comprises a count of each click per link for the one or more users, a count of each click per page for the one or more users, and page views for each page of the Internet-accessible site for the one or more users (Paragraphs 41-42, Mallon).

3. Mallon/Gibbs/Koran/Tang teach, The system of claim 2, wherein: 
the Internet-accessible site is an eCommerce site (Paragraphs 23 & 41, Mallon); and 
the user data further comprises orders for each product of the eCommerce site and a number of additions to a shopping cart for each product of the eCommerce site (Paragraph 23 & 41, Mallon).

4. Mallon/Gibbs/Koran/Tang teach, The system of claim 1, wherein:
filtering the user data comprises using a linear aggregation formula on the user behavior data (Paragraph 45, Gibbs).

5. Mallon/Gibbs/Koran/Tang teach, The system of claim 4, wherein:
the linear aggregation formula operates as a function of a time factor and a summation function; and the time factor is different for each day of the user data (Paragraph 90 & 150 – teaches a user score consisting of a linear combination of intensity of activities  over period of time and aggregated using decay function, Koran).

7. Mallon/Gibbs/Koran/Tang teach, The system of claim 1, wherein aggregating the filtered user behavior data comprises using (a) a decaying function that operates as a function of a constant (Paragraph 93, 94 – alpha in the decay function is a constant, Koran), (b) a time series of factors that is different for each time period of the time periods (Paragraph 35, Fig 5, Paragraph 76, - weight for different time period such as recency, Koran), (c) the number of the time periods in the time window (Paragraph 37 – specific period of time and longer period of times (over months), Koran), and (d) the date on which the formula is calculated (Paragraph 37  - generating scores (formula) at a specified period of time, Koran).

10. Mallon/Gibbs/Koran/Tang teach, The system of claim 1, wherein:
facilitating the presentation of the aggregated filtered user behavior data comprises determining an order of display of items as query results; and the order of display is based on the aggregated filtered user behavior data  (Paragraph 8 – transmitting the item feature matrix to the selected client devices, which presents recommendations would be in a particular order, such as most likely for the user to least likely, Gibbs).

Allowable Subject Matter
Claims 6, 8, 16 and 18 allowed.
Claims 9 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-20 are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baluja et al. (US 9,026,479) – teaches predicting user interests utilizing incremental learning algorithm  (abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159